ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the prior art made of record does not teach a method for charging a non-aqueous metal air battery and a device for controlling a non-aqueous metal air battery, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7 and 16, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
based on the voltage across the battery being between the first threshold
voltage and a second threshold voltage higher than the first threshold voltage, charging the battery by applying a constant current to the battery having a second value until reaching the second threshold voltage, the second value being lower than the first value; and
based on the voltage across the battery being higher than the second threshold, charging the battery by applying to the battery at least one value of constant voltage.

4.         With respect to claim 8-15 and 17, the prior art made of record fails to teach the combination of steps recited in claim 10, including the following particular combination of steps as recited in claim 10, as follows:
a second module configured to, based on the voltage across the battery being between the first threshold voltage and a second threshold voltage, apply to the battery a constant current having a second value until reaching the second threshold voltage higher than the first threshold voltage, the second value being lower than the first value;
a third module configured to, based on the voltage across the battery being higher than a second threshold, apply to the battery at least one value of constant voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851